Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   Regarding independent claims 1 ,9, 15 the claimed invention is directed to an abstract idea without significantly more. The claims are directed to determining and generating food instructions which is a mental process. Other than reciting a network, memory and processor nothing in the claims precludes the steps from being performed mentally.  But for the network, memory and processor the limitations on receiving an order, determining ingredients, retrieving guidelines, generating and transmitting instructions is a process that under its broadest reasonable interpretation could be performed by mentally but for the recitation of generic computer elements.    If claim limitations, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Further the above limitations related to determining and generating food instructions  stripped of the identified additional could also be considered a “Method of Organizing Human Activity” relating to the managing human behavior and interactions.  Thus, the claims recite an abstract idea.

 The judicial exception is not integrated into a practical application. The computers are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. The additional element(s) does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Simply implementing the abstract idea on a generic computer environment is not a practical application of the abstract idea and does not take the claim out of the mental process or method of organizing human activity grouping. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, with respect to integration of the abstract idea into a practical application, the additional element of a network, processor, memory  amounts to no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  Collecting, analyzing and displaying information, and receiving and transmitting over a network are conventional in the computing arts.  (MPEP 2106.05h;  See also Alice v. CLS, “. Nearly every computer will include a ‘communications controller’ and ‘data storage unit’ capable of performing the basic calculation, storage, and transmission functions required by the method claims.”).   The claims are not patent eligible.

Regarding the dependent claims, these claims are directed to limitations which serve to limit the determining and generating steps.  The subject matter of claims 2/14/16 (generating an instruction label), 3 (generating an computer readable label), 4/10/17 (further clarifying contents of the instructions), 5/11/18 (determine preparation method), 6/12/19 (notify consumer of conflict), 7/13/20 (registering service providers), 8 (receiving verification and providing feedback) appear to add additional steps to the abstract idea, implemented by generic computers.   These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but have no impact on statutory subject matter eligibility.  The examiner notes that generating a informational computer readable code label has been determined not patent eligible.  (SECURED MAIL SOLUTIONS LLC, Plaintiff-Appellant v. UNIVERSAL WILDE, INC., Fed. Cir. 2017, p.9, “The QR Code patents fare no better. The claims of these patents provide a method whereby a barcode is generated, affixed to a mail object, and sent through the mail system. Then, upon receipt, the barcode is scanned, and data corresponding to the sender is sent to the recipient over the network and displayed on the recipient’s device. This method is not limited to any particular technology of generating, printing, or scanning a barcode, of sending a mail object, or of sending the recipient specific information over a network. Rather, each step of the process is directed to the abstract process of communicating information about a mail object using a personalized marking.”)

Therefore the limitations on the invention, when viewed individually and in ordered combination are directed to in-eligible subject matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-6, 9-12,14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Coelho 20070106565 in view of Shinar 20190342702 

Regarding Claim 1, Coelho discloses
receiving an order placed by a consumer for food delivery from a provider, the order comprising at least one item;
Coelho is directed to a server system for users to place product orders at various retailers.  (Coehlo, abstract, “Method is described that enables a creator user, such as a consumer, to define a product over a communications network making use of a client device to customize a product description in relation to available retailer information, and to customize, and/or cause the assignment of a customized, product identifier to said product description, and by causing the resulting product information to be stored, and made available, through a server system so as to enable creator users, or other consumers, to further define products and/or to place product order(s) at selected retail location(s).”)

determining, from a provider profile, one or more ingredients contained in the at least one item;
Coelho discloses that the system can receive orders for a retailer.  (Coelho, para 0062, “Custom system device 210 also allows a consumer to place an order for a product defined through the custom system device 210 by transmitting a valid product identifier and/or a product description to a retail operator at selected retail location(s). A further function of custom system device 210 is to allow a retail user to input a valid product identifier, for example, without limitation, supplied by a consumer for order placement, to system 20, shown in FIG. 1B, to, in turn, receive product description information from product database 1100 of custom system device 210, using a communication network such as, but not limited to, the Internet. In an alternative embodiment, a retail user may input other information, using a communication network, for example without limitation the Internet, such as, but not limited to, selected user information and/or product information, in order to verify the validity at a given retail location of a product description supplied for example without limitation by consumer upon order placement.”).   The recipe of the product ordered is stored in a database indexed on a retailer/provider identifier for use by the provider in preparing the product.  (Coelho, fig.11)

retrieving, based on the one or more ingredients, guidelines comprising procedures for handling, packaging, and … of items containing the one or more ingredients;
generating instructions for packaging, handling, and … of the at least one item based on the guidelines; and
transmitting, over a network, an electronic copy of the instructions.
Coelho discloses that the product information for the product order is retrieved by the retailer to prepare the product.  (Coelho, claim 3, “said retailer that sells said product receiving said sufficient product order information; accessing and searching said product database and matching said product order with a corresponding product record set in said product database at least in part based upon said product identifier; and said retailer that received said product order receiving at least a portion of said corresponding product record set and manufacturing, in near real time, the corresponding ordered product for said consumer that ordered the product.”)  Product information could include the recipe and packaging information.  (Coelho, fig.11).  The examiner interprets recipe and packaging to read on handling and packaging guidelines based on ingredients.  

Coelho does not explicitly disclose
Delivery
Delivery
Shinar is directed to a package delivery system.  (Shinar, abstract).  Shinar discloses that purchased goods may be labeled at the point of origin with a label.  (Shinar, para 0079, “Package 251 may comprise, or may have thereon, a Label 252 (e.g., a sticker, a shipping label, a pre-printed label, a barcode, a two-dimensional code or QR code, a tracking number, or the like) which indicates the recipient's name and/or address to which the Package 251 is directed. In a demonstrative example, Package 251 has originated from a Retailer Fulfillment Center (RFC), at which a produced was packed in a box, and the label 252 was printed and glued to the box on its external side; the produce being an item that the tenant of Venue 201 had ordered or purchased online from that retailer.”).  The label could comprise a scanable code that contains the delivery address for assisting the delivery driver.  (Shinar, para 0103, “An additional means for confirming the location of the Delivery Vehicle is, for example, by requiring the driver to scan a label or code or barcode that is located on the package to be delivered; which in turn brings up the delivery address on the mobile interface that the driver utilizes; which in turn enables the driver to confirm the exact delivery address. This may enable the system to pin-point the particular venue that requires opening its garage door; for example, out of two neighboring or adjacent houses that have their adjacent garages. Thirdly, the driver is asked to confirm the status of the garage door prior to and/or after operating the door, so that the customer knows the door status.”).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Coelho with the code of Shinar with the motivation of assisting delivery of goods.  Id.

Regarding Claim 2, Coelho and Shinar disclose the method of claim 1.
generating at least one label based on the instructions, wherein the at least one label comprises one or more of instructions for packaging the at least one item, details of the order, details of a preparation of the at least one item, instructions for delivering the at least one item, allergens contained in the at least one item, instruction for reheating the at least one item, and instructions for storing the at least one item.
See prior art rejection of claim 1 regarding Shinar.  The examiner interprets an encoded delivery address to read on instructions for delivering.

Regarding Claim 3, Coelho and Shinar disclose the method of claim 1.
generating at least one label based on the instructions, wherein the at least one label comprises a computer readable identifier that provides access to one or more of instructions for packaging the at least one item, details of the order, details of a preparation of the at least one item, instructions for delivering the at least one item, allergens contained in the at least one item, instruction for reheating the at least one item, and instructions for storing the at least one item.
See prior art rejection of claim 1 regarding Shinar.  The examiner interprets an encoded delivery address to read on instructions for delivering.

Regarding Claim 4, Coelho and Shinar disclose the method of claim 1.
wherein the instructions for packaging, handling, and delivery comprise one or more of: steps for packaging the at least one item according the guidelines, an identification of at least one predefined container for transporting the at least one item, and instructions for transporting the at least one item; and
wherein the guidelines comprise one or more of: guidelines for allergens, guidelines for meeting dietary restrictions and preferences, guidelines for handling predetermined ingredients according to health regulations, guidelines for packaging food items according to the health regulations, best known practices and the predetermined ingredients, guidelines for storing the food items according to the health regulations, best known practices, guidelines for consuming the food items according to the health regulations, best known practices, guidelines for transporting the food items according to the health regulations, best known practices, and guidelines for selecting predefined containers based on the predetermined ingredients.
The examiner notes that the packaging teaching of Coelho reads on “steps for packaging the at least one item according the guidelines” and “guidelines for selecting predefined containers based on the predetermined ingredients.”  (Coelho, fig. 9)

Regarding Claim 5, Coelho and Shinar disclose the method of claim 1.
determining, from a provider profile, a preparation method associated with the at least one item, wherein the instructions are generated based on the preparation method.
Coelho discloses a recipe indexed under the provider identifier used to make a product.  (Coelho, para 0096, “In the present example, product database 1100 includes entries for each manufacturing step required by a product description defined through custom system device 210, shown in FIG. 2. The data of an entry may generally be input, for example, without limitation, to the custom system before a consumer orders the product to which the entry pertains. Product database 1100 defines a product identifier field 1110, a user identifier field 1111, a retailer identifier field 1112, a production step field 1113, a process identifier field 1114, an ingredient identifier field 1115, an ingredient quantity field 1116, and a packaging identifier field 1117. Product identifier field 1110 uniquely identifies a product. User identifier field 1111 identifies a user. Retailer identifier field 1112 identifies a participating retailer. Production step field 1113 uniquely identifies the production of a product in a sequence of steps describing the manufacture of a product identified by similar contents in product identifier field 1110.”  )  Coelho discloses that the product information for the product order is retrieved by the retailer to prepare the product.  (Coelho, claim 3, “said retailer that sells said product receiving said sufficient product order information; accessing and searching said product database and matching said product order with a corresponding product record set in said product database at least in part based upon said product identifier; and said retailer that received said product order receiving at least a portion of said corresponding product record set and manufacturing, in near real time, the corresponding ordered product for said consumer that ordered the product.”  


Regarding Claim 6, Coelho and Shinar disclose the method of claim 1.
wherein the order comprises at least one consumer preference, and the method further comprises: comparing the at least one consumer preference to at least one of the one or more ingredients and the preparation method; and when the at least one consumer preference conflicts with the one or more ingredients or the preparation method, transmitting a notification of the conflict, wherein the notification is transmitted, over the network, to one or more of the consumers, a delivery service, and provider, wherein the at least one consumer preference comprises a food allergy.
“A related aspect of the present invention is to allow system users to have access to increased education regarding retailer offerings. For example, without limitation, virtually unlimited virtual space can be made available online to convey up to date real time information to educate users about offerings and related information, such as nutritional or user health related information. A potential user registration may further the collection of user data regarding, for instance, without limitation, user's medical history and to cross reference such information with retailer information stored in the system to, for instance, without limitation, warn a diabetic user of a product's sugar(s) type(s) and amount(s).”  (Coelho, para 0031)

Regarding Claim 9-12,14-19, 
Claims 9-12,14-19 are rejected for the same reasons as articulated in the prior art rejection of analogous claims 1,4,5,6,2,1,2,4,5,6.

Claims 7,13,20 are rejected under 35 U.S.C. 103 as being unpatentable over Coelho 20070106565 in view of Shinar 20190342702  in view of Volpe, 1/2019, available at https://9fold.me/the-ultimate-guide-to-restaurant-online-ordering-systems/
In view of OFFICIAL NOTICE

Regarding Claim 7, Coelho and Shinar disclose the method of claim 1.

Coelho does not explicitly disclose
prior to receiving the order, receiving a request to register the provider, wherein the request to register is received from at least one of the providers and a delivery service;
… menu information comprising items offered by the provider and predetermined ingredients contained in the items; and
generating the provider profile based on the menu information.

Volpe is an overview of online restaurant ordering systems.  Volpe discloses that restaurant registration at Grubhub entails supplying a menu to Grubhub.  (Volpe, pp.6-7, “Signing Up At Grubhub: How it Works
When restaurants first sign up with Grubhub, they select a Marketing Commission level, which determines how well Grubhub will promote their product.
Then, the restaurants supply Grubhub with their menus and list prices.
Next, restaurants are added to Grubhub’s list of available restaurants and given exposure on Grubhub’s website. From here, anyone can order food from your restaurant through Grubhub’s app and website.”)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Coelho and Shinar with the menu of Volpe with the motivation of selling food.  Id.

transmitting, over the network, a request for
Coelho does disclose possessing restaurant menu/recipe information (see prior art rejection of claim 1) and generally a GUI interface for exchanging transmissions with the system and requesting product information.  (See e.g., Coelho para 0118).  Coelho does not explicitly disclose transmitting a request for a menu.  The examiner takes official notice that it is old and well known to transmit a request for information.   Given that the online system of Coelho or Grubhub requires menu information from a registering restaurant, adding to Coelho an explicit transmission to request that desired information is understood to be a predictable modification with no change in functionality.  It would have been obvious to combine Coelho, Shinar, and Volpe with the transmission request of official notice, because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding Claims 13,20
Claims 13,20 are rejected for the same reasons articulated in the prior art rejection of analogous claim 7.

Claims 8 are rejected under 35 U.S.C. 103 as being unpatentable over Coelho 20070106565 in view of Shinar 20190342702  in view of 
Kotis US20120005113A1

Regarding Claim 8, Coelho and Shinar disclose the method of claim 1.

Coelho does not explicitly disclose
receiving, from the provider prior to delivery, a handling verification that verifies handling and packaging of the at least one item according to the instructions;
Shinar discloses that a package for delivery may be scanned to verify its progress toward the destination address before delivery.  (Shinar, para 0110, “In some embodiments, for example, a special code is printed on the shipping label of the box of the product. The carrier scans that code, then the system verifies that the carrier is indeed located at (or sufficiently near) the address that is associated with this unique code on the shipping label.”).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Coelho with the code of Shinar with the motivation of assisting delivery of goods.  Id.


Coelho does not explicitly disclose
receiving, from the consumer after delivery, feedback on a condition of the at least one item;
Kotis is directed to a employee performance rating system.  (Kotis, abstract; para 0148, “By way of example, a housekeeper works away quietly and capably, doing his duties. The housekeeper has not received any complaints by guests, nor does management have any real issues with his performance. Based on an appraisal by his employer, he is assigned a four star performance rating. However the guests (customers) are able to reward the housekeeper by posting a favourable comment (i.e. in the form of referee data) on the web server 102, which is subsequently stored in association with the employee's profile. Colleagues and the like can do similar and post support for others. The postings assist in better understanding the employee's performance and, although not forming part of the rating, may provide another means of judgement (e.g. such as being used in assessing bonus points as previously described).
[0149]
In an embodiment, categories or performance characteristics derived from the questionnaire may include:
1) punctuality to work and commencement of work
2) time at work
3) hardworking
4) handling of stress or pressure
5) Presentation
[0150]
6) Recommendation of the employee to others
7) re-employ
8) vices or addictions
9) work unsupervised
10) completion of tasks”…))  

verifying compliance with the instructions based on a comparison of the handling verification and the feedback; and
“In accordance with a second aspect of the present invention there is provided a method for maintaining an employee performance database, the method comprising:
storing an employee record comprising employee performance data, the performance data generated in response to an evaluation made by an associated employer;
evaluating the performance data and predefined performance criteria to determine a performance rating for the employee; and
publishing the employee performance rating, the published performance rating being viewable by authorised parties via a computer network.”  (Kotis, para 0107

notifying one or more of the consumers, a delivery service, and the provider of the verification.
(Kotis, claim 1, “a web server arranged to make the determined performance rating available to third parties over the Internet,”).  It would have been obvious to one of ordinary skill in the art at the time the invention was field to combine Coelho and Shinar with the employee feedback of Kotis with the motivation of monitoring performance.  Id.

Conclusion
Relevant art not relied on but made of record includes
Bertness, 20200043107 is directed to a customer fulfillment system.  (Bertness, [0016] The order fulfillment system 12 is further communicatively connected to a label system 32. As described herein, the label system 32 may take a variety of forms. In some examples, the label system 32 may produce a custom label that is applied to the packaging (for example as a sticker or printed on the packaging), or to a component associated with the packaging (e.g. a cup lid, or a cup insulative sleeve). The custom label may include a customer identification, an order identification, an order recipe and preparation instructions encoded in, for example, a bar code, two-dimensional bar code, a picture, a symbol, a pattern of colors, or another manner of encoding information.)


























Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C CHEIN whose telephone number is (571)270-7985. The examiner can normally be reached Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN C CHEIN/Primary Examiner, Art Unit 3687